Citation Nr: 0827950	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  03-00 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1967 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2007, the 
Board remanded for further development.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for schizophrenia in October 1985 and the 
veteran did not appeal.

2.  Evidence submitted since then includes evidence which is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

3.  Paranoid schizophrenia manifested to a degree of 10 
percent within one year of service discharge.  






CONCLUSIONS OF LAW

1.  The October 1985 RO decision that denied an application 
to reopen the claim for service connection for paranoid 
schizophrenia is final.  38 U.S.C.A. § 4005(c) (West 1982); 
§ 7105(c) (West 2002).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for paranoid schizophrenia.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Paranoid schizophrenia is presumed to have been incurred 
during the veteran's active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).




Analysis

The RO initially denied service connection for a nervous 
disorder in January 1972. Applications to reopen a claim for 
service connection for a nervous disorder were denied in May 
1985 and October 1985.  The veteran was informed of those 
decisions and he did not file a timely appeal.  The October 
1985 decision denying the application to reopen for service 
connection for a nervous disorder is final.  38 U.S.C.A. § 
4005(c) (West 1982); § 7105(c) (West 2002).

The evidence before VA at the time of the prior final 
decisions consisted of the veteran's service treatment 
records, VA examination reports, and VA and private treatment 
records.  The RO initially denied service connection for a 
nervous disorder in January 1972 noting that service 
treatment records were negative for any nervous disorder and 
a diagnosis of paranoid schizophrenia was made more than one 
year (but within two years) after the veteran's service 
separation.  Subsequently, in May 1985 and October 1985, the 
RO denied applications to reopen service connection for a 
nervous disorder.  In the October 1985 rating decision, the 
RO stated that no new and material evidence had been provided 
to establish an earlier manifestation of the veteran's 
disability.    

In January 2002, the veteran sought to reopen his claim for 
paranoid schizophrenia. To reopen the claim, the veteran must 
submit new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

Among the new evidence received since the October 1985 rating 
decision are various VA and private medical/hospitalization 
records showing treatment for schizophrenia and statements 
from the veteran indicating that schizophrenia began in 
service.  For the most part, all these records are new as 
they have not previously been considered.  There are some 
records which are duplicative of evidence previously 
considered by the RO.  In any case, the Board finds that the 
veteran's statements are material because they suggest that 
his disability began in service.  It is the Board's view that 
this evidence may be considered to bear directly and 
substantially upon the specific matter under consideration, 
that is, whether the veteran has schizophrenia that was 
incurred or aggravated in service, and to be of such 
significance that it must be considered together with all of 
the evidence to fairly decide the merits of the veteran's 
claim.  The Board concludes that the veteran has submitted 
evidence that is new and material, and the claim for service 
connection for schizophrenia is reopened.  Accordingly, the 
petition to reopen is granted and consideration may be given 
to the entire evidence of record without regard to any prior 
denials.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Here, the veteran was discharged from service on October 5, 
1970.  VA hospitalization records show that the veteran was 
admitted on October 26, 1971 and discharged on February 2, 
1972; his diagnosis was paranoid type schizophrenia.  The 
hospitalization summary noted that the veteran was admitted 
in "a generally fearful, vague, disconnected, and agitated 
state."  It was reported that he had crying spells since his 
discharge from service and had been unable to hold down jobs 
because the thought everyone was "staring at him and were 
against him."  It was noted that he stared blankly most of 
the time and his movements were stiff and stilted; and at 
other times he was excited, agitated, and yelled loudly.  
During his interview, it was noted that the veteran was 
vague, disconnected, and frequently blocked.  Communication 
was grossly disturbed and he complained of not being able to 
get his thoughts together.   He exhibited inappropriate 
unexpected internally generated emotional outbursts and was 
preoccupied with fears and feelings that people were staring 
at him.  It was thought that the veteran had hallucinations 
and he was treated in various ways, including with 
psychotropic medication.  However, due to his unstable and 
chronic state, the veteran showed little progress and left 
the hospital on his own accord.  

Schizophrenia will be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  The law and regulations do not require that 
the claimant be diagnosed or hospitalized, only that the 
disability be manifested to the requisite degree within the 
post service year.  In this case, the veteran was 
hospitalized a year and 3 weeks after he completed his active 
service.  However, the symptoms at the time of 
hospitalization were severe and the history obtained at that 
time indicated that the severe symptomatology had been 
present for much more than 3 weeks.  Thus, with resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
paranoid schizophrenia was indeed manifested to a 10 percent 
degree within a year of service discharge.  Therefore, 
service connection for schizophrenia is warranted.  


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for paranoid 
schizophrenia.

Service connection for paranoid schizophrenia is allowed, 
subject to the regulations governing the award of monetary 
benefits.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The veteran is service-connected for paranoid schizophrenia 
(for which the RO has yet to establish the disability 
evaluation at this time); type II diabetes mellitus, 
evaluated as 20 percent disabling; amputation of the third, 
fourth, and fifth toes of the left foot, evaluated as 10 
percent disabling; diabetic peripheral neuropathy of the left 
lower extremity associated with type II diabetes mellitus, 
evaluated as 10 percent disabling; and diabetic peripheral 
neuropathy of the right lower extremity associated with type 
II diabetes mellitus, evaluated as 10 percent disabling.

On his application for TDIU dated in May 2002, the veteran 
indicated having completed two years of college and having 
last worked in 1982 as a saw helper.  Subsequently, in his 
TDIU application received in June 2007, he indicted having 
completed four years of high school and having last worked in 
August 1982.  He specified that he held jobs as a laborer and 
truck driver.  On remand, the veteran should clarify his 
level of education.    

While the veteran has been afforded examinations for his 
various disabilities, he has not been afforded a VA 
examination to address his employability based on review of 
all of his disabilities as a whole.  On remand, the veteran 
should be afforded an examination to determine whether his 
service-connected disabilities as a whole render him 
unemployable.

Accordingly, the case is REMANDED for the following action:

1.	The RO should clarify with the veteran 
his highest level of education 
completed.  Any communication with the 
veteran should be fully documented in 
the claims folder. 

2.	The RO should schedule the veteran for 
an appropriate VA examination to 
determine whether his service-connected 
disabilities as a whole render him 
unemployable.  The claims folder, 
including a copy of this Remand, should 
be made available to the veteran.  The 
examiner should indicate that the 
claims folder has been reviewed.  

The examiner should indicate whether 
there is a 50 percent or greater 
probability that the veteran's combined 
service-connected disabilities render 
him unemployable given his occupational 
history.  The rationale for all 
opinions expressed must be provided.  
If the examiner feels that the 
requested opinion cannot be given 
without resort to speculation, he or 
she should so state.

3.	Then, after ensuring any other 
necessary development has been 
completed (including issuing a rating 
decision for service connection for 
paranoid schizophrenia), readjudicate 
the claim for TDIU.  If further action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for the purpose of 
appellate disposition, if in order.  
The Board intimates no opinion as to 
the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


